EXHIBIT 10.1

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”), dated as of October 5,
2004, by and between Viisage Technology, Inc., a Delaware corporation (the
“Buyer”), and the Persons who have executed counterpart signature pages hereto
(each, a “Stockholder” and collectively, the “Stockholders”).

 

RECITALS

 

WHEREAS, the Buyer is a party to that certain Agreement and Plan of Merger (the
“Merger Agreement”), dated as of the date hereof (the “Closing Date”), by and
among the Buyer, Ireland Acquisition Corp., a Delaware corporation (“Merger
Sub”) and Imaging Automation, Inc., a Delaware corporation (the “Company”),
pursuant to which the Company will merge with and into Merger Sub;

 

WHEREAS, pursuant to the Merger Agreement, the Company agreed, among other
things, to issue shares (the “Merger Shares”) of common stock, $0.001 par value
per share, of the Buyer (the “Common Stock”) to the Stockholders as part of the
consideration to be paid pursuant to the Merger Agreement; and

 

WHEREAS, it is a condition to the obligations of the Buyer and the Stockholders
under the Merger Agreement that this Agreement be executed by the parties
hereto, and the parties are willing to execute this Agreement and to be bound by
the provisions hereof.

 

NOW, THEREFORE, in consideration of the foregoing, the agreements set forth
below and for other good and valuable consideration, the Buyer and each
Stockholder, severally and not jointly, hereby agree as follows:

 

1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following respective meanings:

 

(a) “Board” means the Board of Directors of the Buyer.

 

(b) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC thereunder.

 

(c) “Holder” means a Stockholder who holds Registrable Securities and any
Permitted Transferees.

 

(d) “Permitted Transferee” means a Person who becomes a Holder in accordance
with Section 7(c) hereof.

 

(e) “Person” means any individual, or any corporation, partnership, limited
liability company, trust, joint venture or any other type of entity, regardless
of form.



--------------------------------------------------------------------------------

(f) “Registrable Securities” means the Merger Shares and any Common Stock and
other securities of the Buyer issued or issuable with respect to any Merger
Shares by way of stock dividend or stock split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization or otherwise. As to any particular Registrable Securities, once
issued such securities shall cease to be Registrable Securities when (i) such
securities shall have been sold or otherwise transferred to any Person other
than a Permitted Transferee, or (ii) such securities shall have ceased to be
outstanding.

 

(g) “Rule 144” means Rule 144 promulgated under the Securities Act (or any
successor provision).

 

(h) “SEC” means the Securities and Exchange Commission or any other federal
agency at the time administering the Securities Act.

 

(i) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations of the SEC thereunder.

 

Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Merger Agreement.

 

2. Registration of Shares. The Buyer shall file with the SEC, within forty five
(45) days following the Closing, a registration statement on Form S-3 covering
the resale to the public by the Stockholders of the Registrable Securities (the
“Registration Statement”). The Buyer shall use its best efforts to cause the
Registration Statement to be declared effective by the SEC as soon as
practicable, provided that it is understood that the Registration Statement
shall not be declared effective until after the Buyer has furnished to the SEC a
current report, or an amendment thereto, on Form 8-K which includes all of the
historical and pro forma financial information that is required to be furnished
pursuant to such form as a result of the Merger, which current report, or
amendment thereto, shall be furnished to the SEC not later than 71 days after
the Closing Date. The Buyer shall cause the Registration Statement to remain
effective until the date that is two years after the Closing Date (subject to
being extended as provided in Section 3(c) below) or such earlier time as all of
the Registrable Securities covered by the Registration Statement have been sold
pursuant thereto.

 

3. Registration Procedures.

 

(a) The Buyer shall supplement or make amendments to the Registration Statement,
if required by the rules, regulations, or instructions applicable to the
registration form utilized by the Company or by the Securities Act or rules and
regulations thereunder for the Registration Statement. At least five (5)
business days before filing the Registration Statement and at least three (3)
business days before filing any amendments or supplements thereto, the Company
will furnish to the counsel for the Stockholders copies of all documents
proposed to be filed for that counsel’s review and approval. In connection with
the filing by the Buyer of the Registration Statement, the



--------------------------------------------------------------------------------

Buyer shall furnish to each Holder such reasonable number of copies of the
prospectus, including the preliminary prospectus, Registration Statement, and
any amendments (in each case, including all exhibits) in conformity with the
requirements of the Securities Act, and such other documents as the Holders may
reasonably request in order to facilitate the disposition of Registrable
Securities.

 

(b) The Buyer shall use commercially reasonable efforts to register or qualify
the Registrable Securities under the securities or blue sky laws of such states
and jurisdictions as shall be reasonably requested by the Holders, to cause all
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the Holders
to consummate the transfer or disposition of Registrable Securities, to keep
such registrations or qualifications in effect for so long as the Registration
Statement remains in effect and do any and all other acts and things that may be
necessary to enable the Holders to consummate the transfer or disposition in
such states and jurisdictions of the Registrable Securities owned by the
Holders, including the removal of legends from certificates registered pursuant
to the Registration Statement (and to the end of removing the legend from
certificates, if the Buyer is required to do so by the Buyer’s transfer agent
and the facts underlying the sale are made available to the Buyer’s counsel by
way of representations reasonably acceptable to such counsel, the Buyer shall
deliver to its transfer agent an opinion of counsel in form and substance
reasonably acceptable to the transfer agent and reasonably capable of being
given by such counsel (with a copy to such Holder)); except that the Buyer shall
not be required in connection therewith or as a condition thereto to qualify to
do business or file a general consent to service of process in any such state or
jurisdiction.

 

(c) The Buyer shall notify each Holder, at any time when a prospectus relating
thereto covered by such Registration Statement is required to be delivered under
the Securities Act while the Registrable Securities are subject to this
Agreement, of (i) the issuance by the SEC or any state or other jurisdiction of
a stop order suspending the effectiveness of the Registration Statement or the
initiation of proceedings with respect to the Registration Statement under
Section 8(d) or 8(e) of the Securities Act, (ii) the occurrence of any event or
the existence of any fact (a “Material Event”) as a result of which the
Registration Statement shall contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading, or any prospectus shall contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading or (iii) the
occurrence or existence of any event, fact or pending corporate development
that, in the good faith determination of the Board, makes it appropriate to
suspend the availability of the Registration Statement and the related
prospectus, provided that the Board similarly suspends all other then-effective
registration statements previously filed by the Buyer under the Securities Act
(other than any registration statements on Form S-8). Upon the occurrence of any
of clause (i) or (ii) above, then the Buyer shall, as promptly as is reasonably
practicable, (A) in the case of clause (ii) above, prepare and file a
post-effective amendment to the Registration Statement or a supplement to the
related prospectus or any document incorporated therein by reference or file any
other required document that would be incorporated by reference



--------------------------------------------------------------------------------

into such Registration Statement and prospectus so that the Registration
Statement does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading, and such prospectus does not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Securities being sold thereunder,
and, in the case of a post-effective amendment to the Registration Statement,
use its best efforts to cause it to be declared effective as promptly as is
reasonably practicable, and (B) give notice to the Holders of any Registrable
Securities that the availability of the Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Holder shall
cease making offers and sales of any Registrable Securities pursuant to the
Registration Statement and the prospectus until such Holder’s receipt of copies
of the supplemented or amended Registration Statement and prospectus provided
for in clause (A) above, or until it is advised in writing by the Buyer that the
Registration Statement and prospectus may be used, and has received copies of
any additional or supplemental filings that are incorporated or deemed
incorporated by reference in the Registration Statement and prospectus.
Notwithstanding the foregoing, the Buyer will use its best efforts to ensure
that offers and sales of Registrable Securities under the Registration Statement
and prospectus may be resumed as promptly as is practicable. The period during
which the Registration Statement is required to remain effective shall be
increased by the aggregate number of days in excess of thirty (30) during which
availability of the Registration Statement is suspended as provided in this
Section 3(c).

 

(d) The Buyer shall promptly apply for listing and list the Registrable
Securities on the National Association of Securities Dealers Automatic Quotation
System or any national securities exchange or other automated interdealer
quotation system on which the Common Stock is listed.

 

(e) The Buyer shall promptly notify the Holders: (i) when the Registration
Statement, the prospectus or any prospectus supplement related thereto or
post-effective amendment to the Registration Statement has been filed, and, with
respect to the Registration Statement or any post-effective amendment thereto,
when the same has become effective; (ii) of any request by the SEC for
amendments or supplements to the Registration Statement or any prospectus or for
additional information; (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement or the initiation of
any proceedings by any Person for that purpose; and (iv) of the receipt by the
Buyer of any notification with respect to the suspension of the qualification of
any Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose.

 

(f) The Buyer shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legends)
representing the securities to be sold under the Registration Statement, and
enable such securities to be in such denominations and registered in such names
as the Holders may reasonably request.



--------------------------------------------------------------------------------

(g) The Buyer shall in the event of the issuance of any stop order of which the
Buyer or its counsel is aware or should be aware suspending the effectiveness of
any Registration Statement or any order suspending or preventing the use of any
related prospectus or suspending the registration or qualification of any
Registrable Securities for sale in any jurisdiction, the Buyer promptly will use
its best efforts to obtain its withdrawal.

 

(h) The Buyer shall pay the expenses incurred by it in complying with its
obligations under this Agreement, including all registration and filing fees,
exchange listing fees, fees and expenses of counsel for the Buyer, and fees and
expenses of accountants for the Buyer, but excluding (i) any brokerage fees,
selling commissions or underwriting discounts incurred by the Stockholders in
connection with sales under the Registration Statement and (ii) the fees and
expenses of any counsel retained by or on behalf of the Stockholders.

 

(i) The Buyer shall take all other steps reasonably necessary to effect the
registration and resale of the Registrable Securities contemplated hereby in
accordance with the terms of this Agreement.

 

4. Requirements of Stockholders.

 

(a) Each Holder shall furnish to the Buyer such information regarding itself,
the Registrable Securities held by it, and the intended method of disposition of
such Registrable Securities as shall be required to effect the registration of
such Registrable Securities. To the extent a Holder fails to provide such
information in a timely manner, and if the Buyer determines it appropriate and
reasonable, the Buyer may delay the filing of the Registration Statement until
(i) the Holder provides such information, or (ii) the Holders holding a majority
of the Registrable Securities elect in writing to exclude the Registrable
Securities held by such Holder from registration under the Registration
Statement.

 

(b) No Holder shall distribute any prospectus or make any offer to sell (or
solicit any offer to purchase) or sell any Registrable Securities in a
transaction covered by the Registration Statement and any prospectus thereunder
from and after the time that the Buyer delivers a Deferral Notice to such Holder
until such time as such Holder may resume offers and sales of Registrable
Securities under Section 3(c).

 

(c) Each Holder shall comply with the prospectus delivery requirements of the
Securities Act in connection with offers to sell, solicitations of offers to
purchase, and sales of Registrable Securities in connection with any offer or
sale pursuant to the Registration Statement.

 

5. Indemnification.

 

(a) The Buyer shall indemnify and hold harmless each selling Holder, the
officers, directors, partners, agents and employees of each selling Holder, any
underwriter (as defined in the Securities Act) for such Holder and each Person,
if any,



--------------------------------------------------------------------------------

who controls such selling Holder or underwriter within the meaning of the
Securities Act or the Exchange Act and their agents (collectively, the “Holder
Indemnitees”), against any losses, claims, damages or liabilities (joint or
several) to which they or any of them may become subject under the Securities
Act, the Exchange Act or any other federal or state law, rule or regulation,
including any amount paid in settlement of any litigation, commenced or
threatened, and to reimburse them for any reasonable legal or other expenses
incurred by them, insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon (A) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (B) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances in
which they were made, not misleading; or (C) any violation or alleged violation
by the Buyer of the Securities Act, the Exchange Act, any state securities law
or any rule or regulation promulgated under the Securities Act, the Exchange Act
or any state securities law in connection with any matter relating to the
Registration Statement (each, a “Violation”); provided, however, the indemnity
agreement contained in this Section 5(a) shall not (i) apply to any loss, claim,
damage, liability or action arising out of, or based upon, a Violation which
occurs in reliance upon and in conformity with written information furnished by
any Holder expressly for use in connection with such registration; or (ii) in
the case of a sale directly by a Holder (including a sale of such Registrable
Securities through any underwriter retained by such Holder engaging in a
distribution solely on behalf of such Holder), inure to the benefit of any
Holder Indemnitee to the extent that any such loss, claim, damage, liability or
action results from an untrue statement or alleged untrue statement or omission
or alleged omission that was contained in a preliminary prospectus and corrected
in a final or amended prospectus, and such Holder, having previously been
provided with copies of such final or amended prospectus by Buyer, failed to
deliver a copy of the final or amended prospectus at or prior to the
confirmation of the sale of the Registrable Securities to the Person asserting
any such loss, claim, damage or liability in any case in which such delivery is
required by the Securities Act.

 

(b) Each Holder shall indemnify and hold harmless the Buyer, each of its
directors, each of its officers who has signed the Registration Statement, each
Person, if any, who controls the Buyer within the meaning of the Securities Act
or the Exchange Act, each agent and any underwriter for the Buyer, and any other
selling Holder or other stockholder selling securities in such Registration
Statement or any of its directors, officers, partners, agents or employees or
any Person who controls such selling Holder or such other stockholder or such
underwriter (collectively, the “Buyer Indemnitees”) against any losses, claims,
damages or liabilities (joint or several) to which any Buyer Indemnitee may
become subject under the Securities Act, the Exchange Act or other federal or
state law, including any amount paid in settlement of any litigation, commenced
or threatened, and to reimburse them for any reasonable legal or other expenses
incurred by them, insofar as such losses, claims, damages or liabilities (or
actions in respect thereto) arise out of or are based upon any Violation, in
each case to the extent (and only to the extent) that (i) such Violation occurs
in reliance upon and in



--------------------------------------------------------------------------------

conformity with written information furnished by or on behalf of such selling
Holder expressly for use in connection with such registration and (ii) only in
an amount not exceeding the net proceeds received by such Holder with respect to
securities sold pursuant to such Registration Statement; provided, however, that
the indemnity agreement contained in this Section 5(b) shall not, in the case of
a sale directly by the Buyer of its securities (including a sale of such
securities through any underwriter retained by the Buyer to engage in a
distribution solely on behalf of the Buyer), inure to the benefit of any Person
to the extent that any such loss, claim, damage, liability or action results
from an untrue statement or alleged untrue statement or omission or alleged
omission that was contained in a preliminary prospectus and corrected in a final
or amended prospectus, and the Buyer failed to deliver a copy of the final or
amended prospectus at or prior to the confirmation of the sale of the securities
to the Person asserting any such loss, claim, damage or liability in any case in
which such delivery is required by the Securities Act.

 

(c) Promptly after receipt by any Buyer Indemnitee or Holder Indemnitee
(collectively, the “Indemnitees”) under this Section 5 of notice of the
commencement of any action (including any governmental action), such Indemnitee
will, if a claim in respect thereof is to be made against any indemnifying party
under this Section 5, deliver to the indemnifying party a written notice of the
commencement thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume and control the
defense thereof with counsel mutually satisfactory to the parties; provided,
however, that such Indemnitee shall have the right to retain its own counsel,
with the fees and expenses to be paid by the indemnifying party, if
representation of such Indemnitee by the counsel retained by the indemnifying
party would be inappropriate due to actual or potential differing interests, as
reasonably determined by either party, between such Indemnitee and any other
party represented by such counsel in such proceeding. In no event shall the
Indemnitees be entitled to more than one firm of counsel at the expense of the
indemnifying party. The failure to deliver written notice to the indemnifying
party within a reasonable time of the commencement of any such action, if
materially prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the Indemnitee under this Section 5 to
the extent of such prejudice, but the omission to so deliver written notice to
the indemnifying party will not relieve it of any liability that it may have to
such Indemnitee otherwise than under this Section 5. If the indemnifying party
advises an Indemnitee that it will contest a claim for indemnification
hereunder, or fails, within 30 days of receipt of any indemnification notice to
notify, in writing, such Indemnitee of its election to defend, settle or
compromise, at its sole cost and expense, any action, proceeding or claim (or
discontinues its defense at any time after it commences such defense), then the
Indemnitee may, at its option, defend, settle or otherwise compromise or pay
such action or claim in each case at the indemnifying party’s expense. In any
event, unless and until the indemnifying party elects in writing to assume and
does so assume the defense of any such claim, proceeding or action, the
Indemnitee’s reasonable costs and expenses arising out of the defense,
settlement or compromise of any such action, claim or proceeding shall be losses
subject to indemnification hereunder. The Indemnitee shall cooperate



--------------------------------------------------------------------------------

fully with the indemnifying party in connection with any negotiation or defense
of any such action or claim by the indemnifying party and shall furnish to the
indemnifying party all information reasonably available to the Indemnitee that
relates to such action or claim. The indemnifying party shall keep the
Indemnitee fully informed at all times as to the status of the defense or any
settlement negotiations with respect thereto. If the indemnifying party elects
not to defend any such action or claim, the Indemnitee party shall keep the
indemnifying party informed at all times as to the status of the defense;
provided, however, that the failure to keep the indemnifying party so informed
shall not affect the obligations of the indemnifying party hereunder. No
indemnifying party shall be liable for any settlement of any action, claim or
proceeding effected without its written consent; provided, however, that the
indemnifying party shall not unreasonably withhold, delay or condition its
consent. No indemnifying party shall, without the written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement that
(i) does not include as an unconditional term thereof the giving by the claimant
or plaintiff to such Indemnitee of a general written release from all liability
with respect to such claim or litigation or (ii) contains an admission of guilt
on the part of the Indemnitee.

 

(d) The obligations of the Buyer and the Holders under this Section 5 shall
survive the completion of any offering of Registrable Securities in a
Registration Statement whether under Section 2 or otherwise.

 

(e) If the indemnification provided for in this Section 5 is unavailable to a
party that would have been an Indemnitee under this Section 5 in respect of any
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) referred to herein, then each party that would have been an
indemnifying party hereunder shall, in lieu of indemnifying such Indemnitee,
contribute to the amount paid or payable by such Indemnitee as a result of such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof) in such proportion as is appropriate to reflect the relative fault of
such indemnifying party, on the one hand, and such Indemnitee, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions or proceedings in respect
thereof). The relative fault shall be determined by reference to, among other
things, whether the Violation relates to information supplied by such
indemnifying party or such Indemnitee and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation. The parties agree that it would not be just and equitable if
contribution pursuant to this Section 5(e) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentence. The amount
paid or payable by a contributing party as a result of the losses, claims,
damages or liabilities (or actions or proceedings in respect thereof) referred
to above in this Section 5(e) shall include any legal or other expenses
reasonably incurred by such Indemnitee in connection with investigating or
defending any such action or claim. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.



--------------------------------------------------------------------------------

(f) The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of an Indemnitee against an
indemnifying party or others and (ii) any liabilities the indemnifying party may
be subject to pursuant to applicable law.

 

6. Reports Under the Exchange Act. With a view to making available to the
Holders the benefits of Rule 144 and any other rule or regulation of the SEC
that may at any time permit a Holder to sell securities of the Buyer to the
public without registration, the Buyer agrees to use its commercially reasonable
best efforts:

 

(a) to file with the SEC in a timely manner all reports and other documents
required of the Buyer under the Exchange Act and the rules and regulations
promulgated thereunder;

 

(b) if not required to file such reports and documents referred to in subsection
(a) above, to keep publicly available certain information regarding the Buyer,
as contemplated by Rule 144(c)(2) of the Securities Act; and

 

(c) to take all other actions reasonably necessary to enable a Holder to sell
the Registrable Securities without registration under the Securities Act within
the limitation of the exemption provided by Rule 144.

 

7. Lock-Up Agreement.

 

(a) Each Holder agrees, except as set forth below, not to, directly or
indirectly, offer, sell, contract to sell, make any short sale, pledge, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase or otherwise transfer or dispose of
(each a “Transfer”) any of such Holder’s Merger Shares except as follows:

 

(i) Each Holder may Transfer up to twenty-five percent (25%) of such Holder’s
Merger Shares on or after the ninetieth (90th) day following the Closing Date;

 

(ii) Each Holder may Transfer up to an additional twenty-five percent (25%) of
such Holder’s Merger Shares on or after the one hundred and eightieth (180th)
day following the Closing Date;

 

(iii) Each Holder may Transfer up to an additional twenty-five percent (25%) of
such Holder’s Merger Shares on or after the two hundred and seventieth (270th)
day following the Closing Date; and

 

(iv) Each Holder may Transfer up to an additional twenty-five percent (25%) of
such Holder’s Merger Shares on or after the three hundred and sixtieth (360th)
day following the Closing Date.



--------------------------------------------------------------------------------

(b) For purposes of determining the number of Merger Shares that may be
Transferred during the periods referenced above, the Merger Shares shall be
deemed to include all Initial Shares acquired by each Holder and the maximum
number of Escrowed Shares to which such Holder might be entitled, disregarding
any claims (including without limitation indemnity claims and setoff claims)
made or which may be made against such shares by the Buyer under the Merger
Agreement or the Escrow Agreement.

 

(c) The undersigned shall not enter into any price “collar” transactions or
similar derivative security, short sales or other similar transactions with
respect to any Merger Shares that are subject to Transfer restrictions pursuant
to Section 7(a) above.

 

(d) Notwithstanding the foregoing restrictions, each Holder may transfer such
Holder’s Merger Shares (i) as a bona fide gift or gifts; (ii) to any trust or
other estate planning vehicle for the direct or indirect benefit of such Holder
or an immediate family member of such Holder, provided that the donee, or the
trustee, managing partner, managing member or other individual or entity with
investment discretion over the Merger Shares held by any estate planning
vehicle, agrees in writing to be bound by this Agreement as a Holder hereunder
as a precondition to any such transfer, and provided further that any such
transfer shall not involve a disposition for value; or (iii) to an Affiliate;
provided that such Affiliate agrees in writing to be bound by this Agreement as
a Holder hereunder as a precondition to any such transfer; provided that, in the
case of clauses (i), (ii) and (iii), such transfers are not required to be
reported by such Holder in any public report or filing with the SEC or otherwise
and such Holder does not otherwise voluntarily effect any public filing or
report regarding such transfers; and provided further that for purposes of
determining compliance with the foregoing restrictions, any Transfer by a
transferee of such Holder shall be attributed to such Holder and treated as a
Transfer by such Holder. For purposes of this Agreement, “immediate family”
shall mean any relationship by blood, marriage or adoption, not more remote than
first cousin.

 

(e) Each Holder also agrees and consents to the entry of stop transfer
instructions with the Buyer’s transfer agent and registrar against the transfer
of the Merger Shares except in compliance with the foregoing restrictions, and
the placement of a legend referring to these restrictions and this Agreement on
any certificates representing Merger Shares subject to the foregoing
restrictions; provided, however, that upon request by any Holder and surrender
of any such certificate, the Company shall, as soon as practicable and in any
event within three business days, issue or cause to be issued (i) a certificate
representing any Merger Shares no longer subject to such transfer restrictions
free of any such legend and (ii) to the extent, applicable, a certificate
representing any Merger Shares still subject to such transfer restrictions
bearing such a legend.

 

8. General

 

(a) Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Buyer and the Stockholders
and supersedes any prior understandings, agreements or representations by or
among the Buyer and the Stockholders, written or oral, with respect to the
subject matter hereof.



--------------------------------------------------------------------------------

(b) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the parties named herein and their respective successors and
permitted assigns, provided, however, that a Stockholder may not assign any of
its rights under this Agreement except pursuant to Section 7(c) hereof.

 

(c) Counterparts and Facsimile Signatures. This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile signature.

 

(d) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 

(e) Notices. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four (4) business days
after it is sent by registered or certified mail, return receipt requested,
postage prepaid, or one (1) business day after it is sent for next business day
delivery via a reputable nationwide overnight courier service, in each case to
the intended recipient as set forth below:

 

If to a Stockholder:

 

At the address set forth in Schedule I

 

If to the Buyer:   Copies to:

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: Bernard C. Bailey, President

 

Viisage Technology, Inc.

296 Concord Road, Third Floor

Billerica, MA 01821

Attention: Elliot J. Mark, Vice President and

    General Counsel

 

Choate, Hall & Stewart

Exchange Place, 53 State Street

Boston, MA 02109

Attention: Charles J. Johnson

 

Any party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the party for
whom it is intended. Any party may change the address to which notices,
requests, demands, claims, and other communications hereunder are to be
delivered by giving the other parties notice in the manner herein set forth.



--------------------------------------------------------------------------------

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

 

(g) Amendments and Waivers. No amendment, waiver or consent with respect to this
Agreement shall be binding unless it is in writing and signed by each of the
Company and the Holders of a majority of the Registrable Securities.
Notwithstanding the foregoing, the Buyer shall be entitled to update Schedule I
hereto to list the names and addresses of any Stockholders, or their assignees,
that become parties hereto after the date hereof.

 

(h) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

(i) Submission to Jurisdiction; Waiver of Jury Trial. Each of the parties (a)
submits to the jurisdiction of any state or federal court sitting in the State
of Delaware in any action or proceeding arising out of or relating to this
Agreement, (b) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, and (c) agrees not to bring any
action or proceeding arising out of or relating to this Agreement in any other
court. Each of the parties waives any defense of inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto. Any party may make service on another party by sending or delivering a
copy of the process to the party to be served at the address and in the manner
provided for the giving of notices in Section 8(e). Nothing in this Section
8(i), however, shall affect the right of any party to serve legal process in any
other manner permitted by law. IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED
TO THE TRANSACTIONS CONTEMPLATED HEREBY, THE PARTIES HERETO IRREVOCABLY CONSENT
TO TRIAL WITHOUT A JURY.

 

(j) Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict



--------------------------------------------------------------------------------

construction shall be applied against any party. Any reference to any federal,
state, local or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise.

 

[the remainder of this page has been intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first above written.

 

VIISAGE TECHNOLOGY, INC. By:  

/s/ William K. Aulet

--------------------------------------------------------------------------------

Name:   William K. Aulet Title:  

Senior Vice President and Chief
Financial Officer

 

[counterpart signature pages follow]



--------------------------------------------------------------------------------

Counterpart Signature Page to

Registration Rights Agreement

 

By execution of this signature page, the undersigned Stockholder does hereby
become a party to and agrees to be bound by the provisions of the Registration
Rights Agreement to which this signature page is appended, a counterpart of
which has been furnished to the undersigned, and the undersigned hereby
authorizes the Buyer to append this signature page to a counterpart of the
Registration Rights Agreement as evidence thereof.

 

ZERO STAGE CAPITAL V LIMITED PARTNERSHIP By:   Zero Stage Capital Associates
Limited Partnership, its General Partner By:  

/s/ Paul Kelley

--------------------------------------------------------------------------------

Name:   Paul Kelley Title:   President ZERO STAGE CAPITAL VII, L.P. By:   Zero
Stage Capital Associates VII, L.P., its General Partner By:   Zero Stage Capital
GP VII, Inc., its General Partner By:  

/s/ Paul Kelley

--------------------------------------------------------------------------------

Name:   Paul Kelley Title:   President ZERO STAGE CAPITAL (CAYMAN) VII, L.P. By:
  Zero Stage Capital Associates VII, L.P., its General Partner By:   Zero Stage
Capital GP VII, Inc., its General Partner By:  

/s/ Paul Kelley

--------------------------------------------------------------------------------

Name:   Paul Kelley Title:   President ZERO STAGE CAPITAL SBIC VII, L.P. By:  
Zero Stage Capital SBIC VII, Associates, L.P., its General Partner By:   Zero
Stage Capital GP VII, Inc., its General Partner By:  

/s/ Paul Kelley

--------------------------------------------------------------------------------

Name:   Paul Kelley Title:   President

 

Counterpart signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

NEOCARTA VENTURES, L.P. By:   NeoCarta Associates, LLC, its General Partner By:
 

/s/ D. Jarrett Collins

--------------------------------------------------------------------------------

Name:   D. Jarrett Collins Title:   Managing Director NEOCARTA SCOUT FUND,
L.L.C. By:   NeoCarta Associates, LLC, its Manager By:  

/s/ D. Jarrett Collins

--------------------------------------------------------------------------------

Name:   D. Jarrett Collins Title:   Managing Director LIBERTY VENTURES I By:  
Liberty Ventures, Inc., General Partner By:  

/s/ Thomas R. Morse

--------------------------------------------------------------------------------

Name:   Thomas R. Morse Title:   President LIBERTY VENTURES II By:   Liberty
Ventures II, LLC, General Partner By:  

/s/ Thomas R. Morse

--------------------------------------------------------------------------------

Name:   Thomas R. Morse Title:   Managing Director KEYSTONE VENTURE IV, L.P. By:
  Keystone Venture IV Mgmt. Co., its General Partner By:   KVM IV MCGP, Inc.,
its General Partner By:  

/s/ John Regan

--------------------------------------------------------------------------------

Name:   John Regan Title:   Vice President

 

Counterpart signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

NOVO VITA, L.P. By:   Nova Vita Management, L.P., its General Partner By:  
Cross Atlantic Capital Partners, Inc., its General Partner By:  

 

--------------------------------------------------------------------------------

Name:     Title:     GREEN MOUNTAIN CAPITAL, L.P. By its Sole General Partner,
Catamount Capital, Inc. By:  

/s/ Michael Sweatman

--------------------------------------------------------------------------------

Name:   Michael Sweatman Title:   President MERCHANTBANC VENTURE PARTNERS, L.P.
By:   MerchantBanc Venture Management, LLC, its Sole General Partner By:  

/s/ Jeffrey M. Pollock

--------------------------------------------------------------------------------

Name:   Jeffrey M. Pollock Title:   General Manager LVIR INVESTOR GROUP, L.P.
By:   its Sole General Partner Prometheus Management Group LLC By:  

/s/ Keith Vallachi

--------------------------------------------------------------------------------

Name:   Keith Vallachi Title:   Partner S&S INVESTMENTS, a General Partnership
By:  

/s/ Jack Swartz

--------------------------------------------------------------------------------

Name:   Jack Swartz Title:   Partner

 

Counterpart signature page to Registration Rights Agreement



--------------------------------------------------------------------------------

/s/ William H. Thalheimer

--------------------------------------------------------------------------------

WILLIAM H. THALHEIMER

/s/ Morton Goulder

--------------------------------------------------------------------------------

MORTON GOULDER

/s/ John Thompson

--------------------------------------------------------------------------------

JOHN THOMPSON

/s/ Jeff Setrin

--------------------------------------------------------------------------------

JEFF SETRIN

/s/ Ron van Os

--------------------------------------------------------------------------------

RON VAN OS

/s/ Evan Scott

--------------------------------------------------------------------------------

EVAN SCOTT

 

Counterpart signature page to Registration Rights Agreement